Citation Nr: 1115318	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  04-33 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1968 to January 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA).  

In a September 2003 decision, the VA Regional Office (RO) in Columbia, South Carolina, in pertinent part, granted service connection for PTSD and awarded an initial compensable evaluation of 30 percent, effective from April 2003.  Thereafter, the Veteran perfected a timely appeal with respect to the issue of entitlement to a disability rating greater than 30 percent for service-connected PTSD.  Per a September 2004 decision, the Montgomery RO granted an increased evaluation of 50 percent, effective from April 2003.  Although an increased rating had been granted, the issue remained in appellate status, as the maximum schedular rating had not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

In a July 2005 decision, the Montgomery RO, in pertinent part, denied entitlement to a TDIU.  Thereafter, the Veteran perfected a timely appeal with respect to this issue.

In December 2006, the Veteran testified at a hearing held before a Decision Review Officer (DRO) at the RO; a copy of the hearing transcript is associated with the claims folder. 

In April 2008, the Board denied entitlement to an initial increased evaluation for PTSD, and entitlement to a TDIU.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  By Order dated January 2009 the Court granted a Joint Motion for Remand (JMR), which vacated the April 2008 Board decision and remanded the issues to the Board for development and readjudication consistent with the JMR.

In June 2009, the Board remanded these issues for development consistent with the JMR.  

In February 2010, the Board, in pertinent part, denied entitlement to an initial increased evaluation for PTSD and entitlement to a TDIU.  The Veteran filed a timely appeal to the Court.  By Order dated in October 2010, the Court granted a Joint Motion for Partial Remand (JMPR), which vacated the portion of the February 2010 Board decision pertaining to the PTSD and TDIU issues, and remanded the issues to the Board for development and readjudication consistent with the JMPR.  The Board notes that the Veteran did not appeal the Board's February 2010 decision as it relates to the diabetic peripheral neuropathy, bilateral upper and lower extremities and effective date issues.

The issue of entitlement to a TDIU is remanded to the VA Montgomery RO.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  For the period prior to July 20, 2007, the Veteran's service-connected PTSD is manifested by a congruent and dysphoric mood, a constricted affect, no friends, insomnia, mild depressive symptoms, avoidance of large crowds, outbursts of anger, nightmares, and occasional suicidal ideation (without intent or plan).  However, such symptoms as obsessional rituals interfering with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships have not been shown.

2.  For the period from July 20, 2007, to December 4, 2007, the Veteran's service-connected PTSD is manifested by a congruent and dysphoric mood, a constricted affect, no friends, insomnia, mild depressive symptoms, avoidance of large crowds, outbursts of anger, nightmares, suicidal ideation, and serious symptoms.  However, such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name have not been shown.  

3.  For the period from December 5, 2007, the Veteran's service-connected PTSD is manifested by a congruent and dysphoric mood, a constricted affect, no friends, insomnia, mild depressive symptoms, avoidance of large crowds, outbursts of anger, nightmares, and occasional suicidal ideation (without intent or plan).  However, such symptoms as obsessional rituals interfering with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships have not been shown.


CONCLUSIONS OF LAW

1.  For the period prior to July 20, 2007, the criteria for a disability rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010).

2.  For the period from July 20, 2007, to December 4, 2007, the criteria for a 70 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010).

3.  For the period from December 5, 2007, the criteria for a disability rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  The Veteran's PTSD appeal stems from a September 2003 rating decision which granted service connection and assigned a 30 percent disability rating.  A May 2003 VCAA letter was issued to the Veteran which predated the AOJ decision.  Id.  Since the PTSD appellate issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which the May 2003 VCAA letter was duly sent), another VCAA notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); see also VAOPGCPREC 8- 2003 (Dec. 22, 2003).  In any event, in March 2006, May 2007, and June 2009, the Veteran received subsequent notice as to the evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. at 491.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the prior June 2009 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's VA outpatient treatment records, records from the Social Security Administration (SSA), and lay statements submitted on behalf of the Veteran.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of record contains VA examinations performed in May 2003, January 2007, and July 2009 pertaining to his PTSD.  Collectively, the examination reports obtained are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the PTSD issue on appeal.

Increased rating

The Veteran claims that he is entitled to an initial rating in excess of the 50 percent assigned for PTSD.

According to the applicable rating criteria, a 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation will be awarded with evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126; see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

A GAF score of 61 to 70 is reflective of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In the present case, the Veteran contends that the symptomatology associated with his service-connected PTSD is severe; includes panic attacks, mood swings, insomnia, and social isolation, and depression, avoidance of large crowds, outbursts of anger, nightmares, suicidal ideation, and hyperventilation; and requires medication.  See, e.g., December 2006 hearing transcript (Tr.) pp. 3-9.  According to the Veteran's testimony, he only leaves his home to go to Sunday school and church with his wife.  Tr., p. 9.

The statements concerning the Veteran's service-connected psychiatric pathology involve matters capable of lay observation, and are deemed to be competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Such descriptions must, however, be considered in conjunction with the clinical evidence of record and the pertinent rating criteria.

The medical evidence of record shows that on VA examination in May 2003 the Veteran was diagnosed with moderate PTSD and assigned a GAF score of 58.  During the examination, the Veteran reported that he had nightmares and flashbacks about his experiences in Vietnam.  He stated that he wakes up at night, sweats profusely, his heart rate goes up and he feels scared.  He reported that he becomes nervous when he talks about his experiences in Vietnam.  He also stated that the current Iraq war has affected him a lot.  He denied suicidal or homicidal ideations.

On objective examination the Veteran was described as cooperative and casually dressed.  His mood was good and his affect was constricted.  He had a regular speech rate and his memory was fair.  His psychomotor function was within normal limits.  There was no loosening of association, flight of ideas, tangentiality, circumstantiality, thought blocking, auditory or visual hallucinations, or suicidal ideations.  His judgment and insight was fair.  He had not been treated by a psychiatrist and was not taking psychiatric medications.

In September 2003, the RO determined that service connection was warranted for PTSD and assigned a 30 percent evaluation effective April 9, 2003.  In September 2004, the RO increased the disability evaluation for PTSD to 50 percent, effective April 9, 2003.  The 50 percent evaluation was based on the Veteran's VA mental examination in May 2003, which approximated the criteria for a 50 percent rating under Diagnostic Code 9411.

The report of VA examination conducted in January 2007 reveals the Veteran had no hospitalizations for a mental disorder.  He received VA outpatient treatment and felt that the medication prescribed was helpful in decreasing his irritability.  With regard to relationships, he stated he loves his wife and is close to his three children; he does not like to be in crowds and he has no friends.  He described that he likes to work in the yard; although, he sits in the house most of the day.  He indicated that he had no history of suicide, violence or assaultiveness.  In a summary statement of the Veteran's current psychosocial functional status, the examiner noted that the Veteran was moderately impaired with respect to his psychosocial functioning.

On objective psychiatric examination, the Veteran was clean, and appropriately- casually dressed.  His attitude toward the examiner was cooperative and friendly.  He had a constricted affect and his mood was dysphoric.  His psychomotor activity, speech, thought process, and thought content was unremarkable.  The examiner noted that the Veteran was easily distracted, but he was able to do serial 7's.  His orientation was intact as to person, time and place.  He had no delusions, hallucinations, or inappropriate, obsessive/ritualistic behavior.  With respect to judgment the Veteran understood the outcome of his behavior.  He also understood that he has a problem.  It was noted that the Veteran gets about five to six hours sleep at night and he takes naps during the day.  He has one to two panic attacks every few weeks, which occurs when he watches television related to the war.  No homicidal thoughts were reported, however suicidal ideations were present in the past, but no recent report or current intent or plan was reported.  It was noted that he had fair impulse control and no episodes of violence; when he is mad, he will yell.  It was indicated that he is able to maintain minimum personal hygiene and he had no problem with activities of daily living.  With regard to memory, his remote memory was normal, recent memory was moderately impaired and immediate memory was mildly impaired.  For example, he reported difficulty remembering what to get at the store.  It was noted that the Veteran had an unknown loss of consciousness due to a closed head injury in 2003.  He can recall a third after a short delay.

On further examination, it was noted that the Veteran experiences persistent re-experiencing of the traumatic event and persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  He also experiences irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  In regard to the frequency, severity and duration of his PTSD symptoms, it was found that the Veteran has nightmares frequently; he will yell out in his sleep; he feels like he cannot get the images out of his mind; he feels like his emotions are cut off; he is jumpy; and he has to find the exits when he is in a room.  He also has periods of depression that is associated with his PTSD.  The examiner noted that the Veteran's symptoms were less in the past and had worsened over time.  The examiner described the level of severity of the Veteran's symptoms as moderate.  The diagnosis was PTSD, chronic, moderate, cognitive disorder, not otherwise specified.  A GAF of 53 was assigned.

In commenting on the Veteran's functional status and quality of life, the examiner noted that the Veteran had been working for about thirty years as a stage hand; he had been having difficulty with irritability prior to his head injury.  He has been unable to work since his head injury in 2003.  His social and recreational functioning is impaired as he has no friends and spends most of his day isolated.  The examiner further commented that the social isolation which he described is likely related to the Veteran's PTSD.  Although the Veteran would likely have difficulty maintaining employment due to his cognitive disorder (related to his head injury), he should not be considered unemployable due to his PTSD.  He was able to work for many years as a stage hand, despite his PTSD symptoms.  He stated further that the Veteran's cognitive disorder is likely negatively impacting his quality of life.  However, the social isolation is likely due to his PTSD.  He noted that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms; nor do PTSD signs and symptoms result in deficiencies in the areas of judgment, thinking, family relations, work, mood or school.  However, the examiner noted that there was reduced reliability and productivity due to PTSD symptoms, for example, social isolation, panic attacks, depression, and memory loss.

Following a brief mental status evaluation in July 2007 which reflected an irritable mood, a visibly sweaty and shaky affect, mild depressive symptoms, a history of (but no current) suicidal ideation (with no plan or intent), the treating VA psychiatrist described the Veteran's PTSD symptomatology as significant.  Some mental status evaluations have provided GAF scores of 50, which are illustrative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Richard, 9 Vet. App. at 267.

In an October 2007 statement, the Veteran asserted that, because his PTSD had worsened, his treating doctor recommended that he undergo bi-monthly psychiatric care.  The most recent medical evidence of record, which includes VA outpatient treatment records from the Birmingham VAMC, dated as recently as November 2009, do indeed reflect some increase in the frequency of the Veteran's psychiatric outpatient treatment sessions.  

VA examination for PTSD conducted in July 2009 reveals that the examiner reviewed the Veteran's claims folder and medical records, along with other records and documents.  During the examination, the Veteran reported that he feels his PTSD has worsened due to increased re-experiencing symptoms.  He continues to note social withdrawal, anger/irritability, and anxiety symptoms.  He reported that anxiety and irritability have improved over time with medication.  He indicated that had sleep disruptions, but indicated he has difficulty with sleeping too much and sleeping during the day rather than at night.  He reported depressed mood and a lack of interest in pleasurable activities.  He also reported memory/attention problems which he partially attributed to his history of head trauma.  He reported a good relationship with family members and attends church on a regular basis.  The examiner noted that the Veteran is considered moderately impaired with regard to psychosocial functioning.  The examiner also noted that depressive symptoms were considered chronic, moderate and ongoing.

On objective examination, the Veteran's appearance was described as clean, neatly groomed, and appropriately and casually dressed.  His psychomotor activity, thought process, and thought content was unremarkable.  His speech was unremarkable, slow, clear and coherent.  His attitude toward the examiner was cooperative, friendly, relaxed and attentive.  His affect was appropriate and his mood was dysphoric.  He was oriented to person and place.  With regard to orientation to time, he missed the date by two days, but corrected himself when he looked at his watch.  No delusions, hallucinations or homicidal thoughts were reported.  He reported passive suicidal thoughts three weeks ago and denied current suicidal ideations, intent, or plan.  His intelligence was average; he understood the outcome of his behavior and he understands that he has a problem.  The Veteran indicated that nightmares interfere with his sleep approximately twice a week.  He reported that he sleeps at least a couple of hours during the day.  No obsessive/ritualistic behavior was exhibited.  He reported episodes of "shakiness" lasting ten minutes, but indicated that it rarely occurs now, only when he his discussing Vietnam.  The examiner noted that this appears to be more consistent with general anxiety rather than actual panic attacks.  His impulse control was reported as fair.  There were no episodes of violence and he reported a history of anger/irritability, which he feels has improved with medication.  The examiner noted that the Veteran drove to the current evaluation.

On further examination, the Veteran's remote, recent and immediate memory was normal.  His PTSD symptoms include persistent re-experiencing traumatic events, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, difficulty falling or staying asleep, irritability or outbursts of anger.  The Veteran stated that he thinks about Vietnam "constantly."  The examiner noted that PTSD symptoms are considered chronic, moderate, and ongoing since service.

It was further noted that the Veteran has been retired since 2002, since he fell off a stage and sustained a head injury, broken arm, and injured shoulder, and has been receiving SSA disability benefits.  The Veteran's diagnoses, in pertinent part, were chronic PTSD and depressive disorder, not otherwise specified.  A GAF score of 55 was assigned.  The examiner commented that the Veteran's reported depressive symptoms are considered partially related to his PTSD.  He further commented that the Veteran's reported cognitive problems, due to head trauma, may also be contributing to impairments in functioning.  He noted there was no total occupational and social impairment or deficiencies in judgment, thinking, family, relations, work, mood or school due to PTSD signs and symptoms.  The examiner noted that there was reduced reliability and productivity due to PTSD symptoms as the Veteran continues to note anger/irritability, depressed mood, sleep disruption and anxiety.

The Board acknowledges that VA psychiatric examinations, as well as the pertinent outpatient treatment sessions, conducted during the current appeal have reflected a congruent and dysphoric mood, a constricted affect, panic attacks one to two times every few weeks, and social isolation with no friends.  Significantly, however, the psychiatric evaluations completed during the current appeal have also repeatedly demonstrated neat dress and grooming; alertness; orientation times four; appropriate eye contact; unremarkable psychomotor activity; fluent, unpressured, easy-to-understand, and goal-directed speech; appropriate and cooperative behavior; fair insight and judgment; logical and linear thought process; and no homicidal ideation, auditory or visual hallucinations, or delusions.  As detailed, the January 2007 VA examiner characterized the Veteran's psychosocial functional status as moderately impaired.  At that time, while he reported suicidal ideation years ago in the past, he denied any recent or current suicidal ideation, intent or plan.  A VA physician who treated the Veteran in February 2007 concluded that the Veteran was "capable of employing basic judgment skills . . . , when he so chooses."  

On July 20, 2007, however, the Veteran sought VA outpatient mental health evaluation wherein he reported intrusive memories at night, and passing suicidal ideation thoughts, although he stated that he does not come up with a plan.  He stated that he would not "shoot" himself and specifically denied any suicidal ideation at the time of the evaluation and reported that he could never act on it due to his young grandson who lives with him.  The examiner noted that the Veteran had "significant" symptoms, but the objective findings documented by the examiner did not reflect current suicidal ideation, nor the ability to function independently, appropriately and effectively.  Approximately a month later, in August 2007, the Veteran sought VA outpatient treatment and, again, denied any suicidal or homicidal ideation, and he was appropriate and cooperative, and he was alert and oriented times four.  He endorsed occasional suicidal thoughts but denied violent ideation, plan, or recent behaviors.  The examiner assigned a GAF score of 50 which denotes serious symptoms, although at that time there were no subjective reports or objective findings of severe obsessional rituals, and he indicated that while he usually sits in the house he does get out with his wife once in awhile.  On evaluation in September 2007, the examiner noted positive suicidal ideation but characterized this as occasional thoughts without intent or plan.  He denied violent ideation, plan, or recent behaviors.  On evaluation on October 10, 2007, the examiner noted positive suicidal ideation, with occasional suicidal or violent ideation without plan or intent.  The examiner assigned a GAF score of 50 denoting serious symptoms.  Likewise, his symptomatology was similar on evaluation approximately two weeks later.  A November 6, 2007 VA evaluation also reflects suicidal ideation with occasional fleeting thoughts of suicide without any intent or plan.  He did indicate that this had improved markedly over time.  He endorsed occasional, fleeting suicidal or violent ideation without a plan or intent.  The examiner assigned a GAF score of 50.  Based on the subjective complaints of the Veteran and objective findings documented from July 20, 2007, to November 6, 2007 the Board has determined that a 70 percent disability rating more appropriately contemplates his serious symptoms such as suicidal ideation, albeit without plan.  A 100 percent disability rating is not warranted as the subjective complaints and objective findings do not reflect a persistent danger of hurting self or others, nor any of the other symptomatology contemplated by a 100 percent rating.  The Board has determined that the 70 percent rating is warranted from July 20, 2007, to December 4, 2007, as a December 5, 2007 VA evaluation report reflected negative suicidal or homicidal ideation, and while the Veteran endorsed occasional suicidal thoughts he denied feeling suicidal on the date of evaluation.  He endorsed sadness, sleep disturbance, low energy, and fatigue, but he also reported that his social interaction was characterized as focusing on family.  A GAF score of 50 was reflected; however, the objective findings did not describe occupational and social impairment with deficiencies in most areas, and, again, there was negative suicidal ideation.  From such date and thereafter, the Board finds that the Veteran's PTSD more appropriately meets the criteria for a 50 percent disability rating as VA outpatient treatment records generated from December 5, 2007, through 2008 denote negative suicidal ideation and disturbances of motion and mood, and difficulty in establishing and maintaining effective social relationships, but without a complete inability to establish and maintain effective relationships and none of the other symptomatology contemplated by a 70 percent rating.  

A July 16, 2009 VA examination report reflects that the Veteran reported passive suicidal thoughts three weeks prior but denied any current suicidal ideation, intent or plan.  Moreover, the examiner characterized the Veteran's psychosocial functional status as moderately impaired and assigned a GAF score of 55 denoting moderate symptoms.  While there is no VA evaluation for late June 2009 during the time period in which the Veteran reported passive suicidal thoughts, the Board notes that a May 7, 2009 VA outpatient evaluation reflects that the Veteran was "doing pretty good" and denied any suicidal or homicidal ideation, and his GAF score was 56 denoting moderate symptoms.  A July 6, 2009 VA outpatient evaluation reflects negative suicidal or homicidal ideation, and his GAF score was 55 denoting moderate symptoms.  Thus, the Board finds that any suicidal ideation that may have occurred in late June 2009 was likely temporary, and the Veteran reported that they were only "passive" and he has denied intent or plan.  Thus, the Board finds that during such period an evaluation in excess of 50 percent is not warranted.  The July 2009 VA examiner commented that the Veteran's PTSD was productive of reduced reliability and productivity due to PTSD symptoms, which is consistent with moderate impairment.  Overall, the Veteran's symptoms as described in VA outpatient treatment reports and in VA examination reports does not more nearly approximate the criteria for a higher evaluation under DC 9411 and an initial evaluation in excess of 50 percent is not warranted.

For the period prior to July 20, 2007, and subsequent to December 4, 2007, while the Veteran has described occasional suicidal ideation (without intent or plan) and irritability, the multiple mental status evaluations completed during the appeal do not demonstrate the presence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. In addition VA examiners in January 2007 and July 2009 noted that the Veteran's PTSD signs and symptoms did not result in deficiencies in the areas of judgment, thinking, family relations, work or mood, which are the criteria necessary to warrant the next higher evaluation of 70 percent under DC 9411.  Based on the foregoing, the next higher rating of 70 percent for the Veteran's service-connected PTSD is not warranted for the period prior to July 20, 2007, and from December 5, 2007.  38 C.F.R. § 4.130, DC 9411.  Moreover, it stands to reason that if a higher rating of 70 percent is not warranted, then neither is a higher rating of 100 percent warranted in this instance.

The Board has also considered whether this case should be referred for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) for the Veteran's PTSD.  In this respect, the Board notes that the medical evidence fails to show and the Veteran has not asserted that he required frequent periods of hospitalization for his service-connected PTSD; the medical evidence of record reflects that he receives regular outpatient treatment, not inpatient treatment.  Neither has marked interference with employment been demonstrated as solely a result of his service-connected PTSD.  In fact, the examiner who conducted the January 2007 VA examination concluded that the Veteran's PTSD was moderate in degree and that the Veteran "should not be considered unemployable due to his PTSD."  In support of this conclusion, the examiner cited the Veteran's history of employment as a "stage hand" for many years, despite his PTSD symptoms.  Additionally, a VA physician who treated the Veteran in February 2007 concluded that the Veteran was "capable of employing basic judgment skills . . . , when he so chooses."  Also, the VA examiner in 2009 concluded that the Veteran was not unemployable due to PTSD.  During the period in which a 70 percent disability rating has been assigned, such has been assigned in contemplation of suicidal ideation, but the evidence does not reflect total occupational impairment due to his service-connected PTSD.  The Board notes that entitlement to a TDIU, which contemplates all of his service-connected disabilities is addressed in the Remand below and upon further development a determination will be made as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of ALL of his service-connected disabilities.

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the rating schedule and provided for in the evaluations assigned therein.  What the Veteran has not shown in this case is that his service-connected PTSD, alone, has resulted in unusual disability or impairment that rendered the criteria and/or degrees of disability contemplated in the rating schedule impractical or inadequate at any time during the current appeal.  Therefore, the Board finds that the criteria for submission for an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that for the period prior to July 20, 2007, a disability rating in excess of 50 percent is not warranted; from July 20, 2007, to December 4, 2007, a 70 percent disability rating is warranted; and, from December 5, 2007, a disability rating in excess of 50 percent is not warranted.


ORDER

For the period prior to July 20, 2007, entitlement to a disability rating in excess of 50 percent for PTSD is denied.

For the period from July 20, 2007, to December 4, 2007, entitlement to a disability rating of 70 percent for PTSD is granted, subject to laws and regulations governing payment of VA monetary benefits.

For the period from December 5, 2007, entitlement to a disability rating in excess of 50 percent for PTSD is denied.


REMAND

The Veteran is seeking a TDIU rating based on service- connected disabilities.  Service connection is in effect for PTSD, evaluated as 50 percent disabling prior to July 20, 2007, and from December 5, 2007, and 70 percent disability from July 20, 2007, to December 4, 2007; diabetes mellitus, Type II, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and diabetic peripheral neuropathy of the bilateral lower and upper extremities, evaluated as 10 percent disabling for each of the four extremities; for a combined evaluation of 80 percent.

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341.

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the Veteran would be qualified. Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating. 38 C.F.R. § 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In the present case, the percentage requirements of the regulation for a TDIU have been satisfied and thus the issue remains, however, whether it has been demonstrated that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a).

Throughout the current appeal, the Veteran has contended that his PTSD has resulted in his unemployability.  See, e.g., T. at 10.  In September 2005, SSA determined that the Veteran (who had a 30-year employment history as a "stage hand") was disabled as of February 2003 due to "a history of a 'severe' chronic tear of the infraspinatus junction of the left shoulder (without rotator cuff tear); 'severe' cognitive disorder (NOS); and 'severe' PTSD."  The SSA concluded that "[t]hese impairments cause[d] . . . [him] to be unable to perform any work existing in significant numbers in the national economy."

Subsequent to the SSA's decision, and specifically in January 2007 and July 2009, the Veteran underwent VA PTSD examinations.  Following a review of the medical records and an interview with the Veteran, the examiner in 2007 diagnosed, on Axis I, moderate chronic PTSD and a cognitive disorder not otherwise specified.  The examiner explained that the Veteran's inability to work occurred as a result of a 2003 on-the-job injury to his head.  The examiner acknowledged the Veteran's difficulty with irritability before the 2003 accident but concluded that the Veteran "should not be considered unemployable due to his PTSD."  In support of this conclusion, the examiner cited the Veteran's long history of employment as a "stage hand," despite his PTSD symptoms.  The examiner indicated that the Veteran did not exhibit total occupational impairment as a result of the PTSD.

Likewise, after a review of the medical records and an interview with the Veteran, the VA examiner in 2009 diagnosed, on Axis I, chronic PTSD and depressive disorder not otherwise specified.  The VA examiner also explained that the Veteran's inability to work occurred as a result of a 2003 on-the-job injury to his head.  The examiner acknowledged that the Veteran was not considered unemployable due to PTSD symptoms alone.  He stated that the Veteran may be moderately impaired with regard to occupational functioning due to PTSD symptoms.  He also specifically stated that there was not total occupational impairment as a result of the Veteran's PTSD.

Per the JMR, it was determined that there was insufficient medical evidence which addresses the effect of all of the Veteran's service-connected disabilities on his ability to maintain employment.  Thus, the Veteran should be afforded a VA examination to assess whether ALL of the Veteran's service-connected disabilities preclude unemployability per 38 C.F.R. § 4.16(b).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an examination for an opinion concerning the impact of the Veteran's service-connected disabilities (PTSD; diabetes mellitus, type II; tinnitus; and, diabetic peripheral neuropathy of the bilateral lower and upper extremities) on the Veteran's ability to work.  If need be, further testing should be accomplished.  The examiner should attempt to distinguish the impairment related to his service-connected disabilities, and any nonservice-connected disabilities.  The examiner should provide supporting rationale for this opinion.

2.  After completion of the above, the RO should review the expanded record and readjudicate the issue of entitlement to a TDIU. If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


